Citation Nr: 1448658	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-07 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for diabetes mellitus type II, claimed as due to herbicide exposure, and if so, whether entitlement is warranted.  

2.  Entitlement to service connection for diabetic mononeuritis (claimed as peripheral neuropathy), claimed as due to herbicide exposure.    

3.  Entitlement to a disability rating in excess of 10 percent for service-connected status post fracture, left elbow (non-dominant).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1966 to October 1970.  

These matters comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (though jurisdiction lies with the Providence, Rhode Island RO).

The Veteran testified at a September 2013 video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  

Subsequent to the Statement of the Case issued in February 2012, additional evidence, specifically VA examination reports, has been associated with the claims file.  This evidence does not relate to or have a bearing on the Veteran's claims for entitlement to service connection for diabetes mellitus type II and diabetic mononeuritis; as such the evidence is not pertinent and the Board can proceed with a decision on these claims.  See 38 C.F.R. § 20.1304(c) (2013).  As the Veteran's other claim, for entitlement to a disability rating in excess of 10 percent for service-connected status post fracture, left elbow (non-dominant), is being remanded, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider this evidence in the first instance.    

The issue of entitlement to a disability rating in excess of 10 percent for service-connected status post fracture, left elbow (non-dominant) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A January 2005 RO rating decision denied the Veteran's claim for entitlement to service connection for diabetes mellitus type II.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the denial in January 2005 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.

3.  During his active service, the Veteran served on the USS Ranger.

4.  There is no indication that during the Veteran's active service he had duty or visitation in Vietnam or served in the inland waterways of Vietnam.

5.  Diabetes mellitus type II is not shown to have been present in service, in the initial post-service year, nor has it been shown to be the result of herbicide exposure or otherwise related to the Veteran's period of service.

6.  Diabetic mononeuritis is not shown to have been present in service, in the initial post-service year, nor has it been shown to be the result of herbicide exposure or otherwise related to the Veteran's period of service.




CONCLUSIONS OF LAW

1.  The January 2005 rating decision which denied service connection for diabetes mellitus type II is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004). 

2.  New and material evidence has been received and the claim for entitlement to service connection for diabetes mellitus type II is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  As defined by regulation, the Veteran had no service in the Republic of Vietnam. 38 U.S.C.A. § 1116 (West Supp. 2013); 38 C.F.R. §§ 3.307, 3.313 (2013).

4. Diabetes mellitus type II was not incurred in or aggravated by active service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

5. Diabetic mononeuritis was not incurred in or aggravated by active service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen Diabetes Mellitus Type II Service Connection Claim

VA's Duties to Notify and Assist

The Veteran's previously denied claim for entitlement to service connection for diabetes mellitus type II is reopened, as explained below.  As such, the Board finds that any error under the Veterans Claims Assistance Act (VCAA) with regard to reopening the Veteran's claim is moot.
Legal Criteria

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c) (West 2002).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.
New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The U. S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) (2013) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.     § 3.159(c) (4) (2013), which, "does not require new and material evidence as to each previously unproven element of a claim."  Id at 120.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis 

The Board notes that although the RO reopened the Veteran's claim for entitlement to service connection for diabetes mellitus type II in the April 2011 rating decision, the Board is required to address this particular issue (e.g., the new and material claim) in the first instance. 

The Veteran's claim for entitlement to service connection for diabetes mellitus type II was denied by a January 2005 RO rating decision.  The January 2005 rating decision indicated that the basis for the RO's denial was that there was no evidence of a diagnosis of diabetes mellitus type II and that there was no evidence the Veteran served in the Republic of Vietnam during the Vietnam Era.  The Veteran did not appeal this decision, nor submit additional evidence within one year of the denial; therefore, it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004). 

The Veteran's current claim for entitlement to service connection diabetes mellitus type II is based upon the same factual basis as his claim for entitlement to service connection which was denied in the January 2005 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Since the final January 2005 rating decision, new evidence includes, but is not limited to, a December 2010 private medical record from Dr. R.G., which provides a diagnosis of diabetes mellitus type II.  This evidence is new, as it did not exist at the time of the final disallowance in January 2005.  It is material, as it relates to an unestablished fact necessary to substantiate the claim, namely a current diagnosis of the claimed condition.  This evidence also raises a reasonable possibility of substantiating the claim and it is not cumulative or redundant of the evidence previously of record.  Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, the Board concludes that the Veteran's request to reopen the previously disallowed claim should be granted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

II.  Service Connection Claims 

A.  VA's Duties to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  

The Veteran was provided adequate notice with respect to his claims for entitlement to service connection for diabetes mellitus type II and diabetic mononeuritis in a December 2010 letter, prior to the April 2011 rating decision on appeal.  The Board notes that this letter did not provide notice with respect to secondary service connection.  This is not prejudicial, however, as the Veteran is not service-connected (as denied herein) for diabetes mellitus type II, which the Veteran's claim for entitlement to service connection for diabetic mononeuritis could potentially be considered as secondary to.  As such, VA has satisfied its duty to notify with respect to the Veteran's claims.  

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  The Veteran's service treatment records (STRs) were previously associated with the Veteran's claims file and private medical records have also been obtained.  The Veteran's personnel records are not associated with the Veteran's claims file, but as will be discussed further below, the Veteran has not asserted that he had duty or visitation in Vietnam or in the inland waterways of Vietnam and therefore the personnel records would not provide any additional relevant information and a remand to obtain such records would serve no useful purpose and would in no way be of benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).  Additionally, as will be discussed in the remand portion below, there is evidence of outstanding VA treatment records and potentially outstanding Social Security Administration (SSA) records, both of which are not referenced until many years after service.  As the Veteran's claims are being denied based on lack of an in-service incurrence, to include herbicide exposure, and that the conditions did not manifest in the initial post-service year, these records would not be relevant as they are outside the relevant time period and a remand is not required to obtain those records.  See id.  Finally, the Veteran supplied a 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) for private medical provider Dr. R.G. that listed the dates of treatment as 1974 to present.  The earliest records from Dr. R.G. associated with the claims file are from 2006.  As noted above, the Veteran's active service ended in October 1970.  While there may be outstanding records not obtained from Dr. R.G., remand is not required because the Veteran's claims are being denied based on lack of an in-service incurrence, to include herbicide exposure, and that the conditions did not manifest in the initial post-service year and any potential outstanding records from Dr. R.G. would not be relevant to those issues as they fall outside of the relevant time period.  See id.   

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2013).  As to the Veteran's claims for entitlement to service connection for diabetes mellitus type II and diabetic mononeuritis, the Board concludes an examination is not needed.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed in greater detail below, there is no evidence of an in-service event, injury or disease and therefore, VA is not required to provide the Veteran with a VA examination in conjunction with these claims.  

With respect to the aforementioned Board hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, asked questions to clarify the Veteran's contentions and specifically asked the Veteran if any doctors had offered an opinion regarding the relationship of the Veteran's diabetes mellitus type II and his claimed exposure to toxic chemicals.  The Veteran or his representative have not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2013), nor has any prejudice been identified in the conduct of the hearing.

In sum, VA has satisfied its duty to assist with respect to the Veteran's claims.
B.  Service Connection 

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Generally, in order to establish direct service connection, three elements must be established.  There must be medical, or in certain circumstances, lay evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A Veteran who served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 (West Supp. 2013); 38 C.F.R. § 3.307 (2013).  In the case of such a Veteran, service connection for certain diseases will be presumed if they become manifest to a degree of 10 percent or more within a specified time period.  Id.

The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e) (2013).  This list includes diabetes mellitus type II and early-onset peripheral neuropathy.  While diabetes mellitus-type II will be presumed to be service-connected based on herbicide exposure if it becomes manifest to a degree of 10 percent or more at any time after service, the presumption is limited to early-onset peripheral neuropathy manifested to a degree of 10 percent or more within one year after the last herbicide exposure in-service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2013).

Even if the statutory presumptions regarding herbicide exposure are inapplicable, that does not preclude a Veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

If a chronic disease, including diabetes mellitus and "other organic diseases of the nervous system", becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a), 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  For the purposes of this decision, the Board will assume that the Veteran's claim for entitlement to service connection for diabetic mononeuritis is included in the category of  "other organic disease of the nervous system" for purposes of 38 C.F.R. § 3.309 (2013).  

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309 (2013); Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b) (2013).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  

Analysis 

The Veteran seeks entitlement to service connection for diabetes mellitus type II and diabetic mononeuritis, which he contends are a result of alleged Agent Orange exposure during service.  See, e.g., November 2010 Claim.  The Board notes that a December 2010 private medical record from Dr. R.G. provides a diagnosis of diabetes mellitus type II and of mononeuritis.  At the September 2013 hearing, the Veteran's representative referenced the Veteran being on the USS Ranger, which he stated was an aircraft carrier.  The Veteran's STRs include notations of the USS Ranger.  The Veteran has not claimed that he had duty or visitation in Vietnam and at the September 2013 hearing, the Veteran's representative specifically stated that the Veteran said he had not stepped ashore.  In his November 2010 claim, the Veteran referenced being "in the Navy and off of the coast of Vietnam" and at the September 2013 hearing, the Veteran's representative referenced the USS Ranger being an aircraft carrier and that as such it is not likely it would pull up to a dock.    

As referenced above, a Veteran who served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 (West Supp. 2013); 38 C.F.R. § 3.307 (2013).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313 (2013).  The United States Court of Appeals for the Federal Circuit has upheld VA's interpretation of    38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to be entitled to statutory presumptions of herbicide exposure and service connection.  See Haas v. Peake, 525 F.3d 1168 (2008).

Accordingly, as the law now stands, service in waters off the coast of Vietnam does not qualify as service "in Vietnam" for purposes of presumptive service connection on the basis of exposure to herbicides under 38 U.S.C.A. § 1116 (West Supp. 2013) and 38 C.F.R. §§ 3.307, 3.309 (2013).

VA maintains a list of U.S. Navy and Coast Guard ships associated with service in Vietnam and exposure to herbicide agents, which can be found on VA's website.  See http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm.  The vessels are placed in the following five categories of ships that operated on the waters of Vietnam: ships operating primarily or exclusively on Vietnam's inland waterways, ships operating temporarily on Vietnam's inland waterways, ships that docked to shore or pier in Vietnam, ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore, and ships operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  The USS Ranger is not listed in any of these categories.  Further, the Veteran has not contended that while in the military service, aboard the USS Ranger or otherwise, he served in the inland waterways of Vietnam.  See November 2010 Claim (including the Veteran referencing being "in the Navy and off of the coast of Vietnam"); September 2013 Hearing Transcript, pages 6-7 (referencing the Veteran being on the USS Ranger and it being an aircraft carrier and that as such it is not likely it would pull up to a dock.).  As such, the Board concludes that the Veteran did not serve in the inland waterways of Vietnam during his military service.    

As referenced earlier, the Veteran has not claimed that he had duty or visitation in Vietnam and at the September 2013 hearing, the Veteran's representative specifically stated that the Veteran said he had not stepped ashore.  In addition, the Board has found that the Veteran did not serve in the inland waterways of Vietnam during his military service.  As such, based on the evidence of record, the Veteran did not have the required service in Vietnam in order to qualify for presumptive herbicide exposure.  38 U.S.C.A. § 1116 (West Supp. 2013); 38 C.F.R. §§ 3.307, 3.313 (2013).  

As referenced above, even if the statutory presumptions regarding herbicide exposure are inapplicable, that does not preclude a Veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  At the September 2013 hearing, the Veteran's representative referenced "extenuating circumstances" regarding the Veteran's service aboard the USS Ranger.  The representative referenced possible exposure to Agent Orange from the wind, from the water Navy ships obtain from the ocean as a result of "water runoff from streams from" Vietnam and "aircraft that might have been used on the [USS] Ranger to deliver Agent Orange."  With respect to the aircraft contention, the Veteran stated at the September 2013 hearing that he "couldn't tell you what the planes were carrying and what they brought back", which undermines the suggestion from the Veteran's representative regarding possible Agent Orange exposure from aircraft flying from the USS Ranger.  As to the Veteran's representative's statements regarding Agent Orange exposure from the wind and ocean water, the Board finds that the representative is not competent to determine that the Veteran was exposed to Agent Orange in this fashion and that no competent evidence has been presented that would support this speculative contention.  As such, the Board concludes that the Veteran has not been shown to have had herbicide exposure in-service on a direct basis.

Additionally, the Veteran stated that "I am hopeful that further studies regarding blue water navy ships and their exposure to agent orange will show that in fact my diabetes and the related neuropathy are service connected."  December 2010 Veteran Statement.  Also, the Veteran stated that as a "blue water Navy Vet of Vietnam, I believe my diabetes and diabetes related issues are the result of agent orange exposure."  March 2012 Form 9.  As to these contentions, the Board notes that "[a]fter careful review" of an Institute of Medicine (IOM) report titled "Blue Water Navy Vietnam Veterans and Agent Orange Exposure," the Secretary of VA determined "that the evidence available at this time does not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans."  See Notice Department of Veterans Affairs, Presumption of Exposure to Herbicides for Blue Water Navy Vietnam Veterans Not Supported, 77 Fed. Reg. 76170-02 (Dec. 19, 2012).  

In review, as the Veteran has not been shown to have been exposed to herbicides in-service, either through presumption or a direct basis, entitlement to service connection for diabetes mellitus type II and diabetic mononeuritis as a result of claimed herbicide exposure must be denied. 

In addition, the evidence of record does not support entitlement to service-connection for diabetes mellitus type II and diabetic mononeuritis under any other theory.  The Veteran's STRs are silent as to any mention of diabetes mellitus type II and diabetic mononeuritis.  The Veteran's October 1970 separation examination was silent as to any defects relating to diabetes mellitus type II and diabetic mononeuritis.  While there is evidence of current disabilities (diabetes mellitus and diabetic mononeuritis), there is no evidence of an in-service incurrence, as in-service exposure to herbicide is not presumed or shown on a direct basis and no alternative contention of in-service incurrence has been advanced; therefore service connection is not warranted on a direct basis.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Further, while at the September 2013 hearing the Veteran stated that diabetes mellitus type II was first diagnosed in 1974 or 1975, a December 2010 private medical record from Dr. R.G. noted diabetes mellitus type II for 13 years, which would correspond to a diagnosis in 1997.  As to the diabetic mononeuritis, a June 2008 private medical record from Dr. R.G. is the earliest reference of record to this condition.  As the evidence of record does not show that either diabetes mellitus type II or diabetic mononeuritis manifested in the initial post-service year, service connection, therefore, is not warranted under the presumption regarding chronic diseases.  38 U.S.C.A. §§ 1112(a), 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In addition, there is no evidence showing the required manifestation in service of diabetes mellitus type II or diabetic mononeuritis and therefore service connection is also not warranted on the basis of a continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331 (2013).  

In summary, the Board finds that the preponderance of the evidence is against the Veteran's claims for entitlement to service connection for diabetes mellitus type II and diabetic mononeuritis.  The criteria to establish entitlement to service connection for diabetes mellitus type II and diabetic mononeuritis, based on presumptive service connection or direct service connection, as well as any other theory, have not been met and as such, the claim must be denied.  38 U.S.C.A.      §§ 1101, 1110, 1112, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a diabetes mellitus type II is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for diabetes mellitus type II is denied.

Entitlement to service connection for diabetic mononeuritis (claimed as peripheral neuropathy) is denied.  

REMAND

With respect to the Veteran's claim for entitlement to a disability rating in excess of 10 percent for service-connected status post fracture, left elbow (non-dominant), he was last afforded a VA examination in December 2010.  The Veteran testified at the September 2013 that "the older I'm getting the worse [the left elbow is] getting" and responded to the VLJ's question that "since December 2010, has [the left elbow] gotten worse, still?" by stating "I believe so."  As the Veteran's testimony indicates possible increased severity of the Veteran's service-connected status post fracture, left elbow (non-dominant), he must be afforded a new VA examination to address the current severity of this condition.

Additionally, a December 2010 private medical record from Dr. R.G. stated that the Veteran "is now following at the VA for supplemental medical care."  No VA treatment records are associated with the claims file.  On remand, all outstanding VA treatment records must be obtained.  

Finally, evidence of record suggests that the Veteran may be in receipt of Social Security benefits.  In particular, a July 2012 VA examination report noted that that the Veteran "is on disability due to his back condition."  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Here, the reference described above does not identify a particular benefit, let alone any particular records associated with such benefit.  Moreover, the Board cannot conclude, based upon this reference, that there are any relevant, outstanding records in the custody of SSA.  But on the other hand, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).   Here, if the Veteran has received disability compensation benefits from SSA for the same disability for which he seeks an increased rating for from VA, records in the custody of SSA would be beneficial in adjudicating the claim on appeal.  Thus, based on the circumstances of this particular case, the Board concludes that on remand, VA should attempt to obtain additional information from the Veteran about any disability compensation awards from SSA, and, should additional information come to light, obtain such records from SSA.    
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him whether he is in receipt of Social Security Administration (SSA) disability compensation.  If he is, SSA records must be obtained unless the Veteran specifically indicates that the SSA disability compensation is not related to the condition (post fracture, left elbow (non-dominant)) on appeal.    

2.  Obtain all outstanding VA treatment records.  

3.  After completion of the above, afford the Veteran an appropriate VA examination to determine the current severity of his service-connected status post fracture, left elbow (non-dominant).  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


